     Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 1 of 10 PageID #:1

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARKO DJURIC,

                Plaintiff,

V.

S & S FREIGHT LOGISTICS, CORP and
SENAD BOSNIC,
individually; and SANEL HODZIC,
individually,

               Defendants.

                                  COMPLAINT AT LAW

       Plaintiff, Marko Djuric, by and through his attorneys, Cotler Law LLC, for his

Complaint at Law against Defendants S & S Freight Logistics, Corp., Senad Bosnic

and Sanel Hodzic individually, states as follows:

                                  NATURE OF ACTION

       1.     Plaintiff brings this lawsuit pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. ("FLSA") and Illinois Minimum Wage Law, 820 ILCS 105/1, et

seq. ("IMWL"). Specifically, Defendants violated the FLSA and IMWL by failing to

pay Plaintiff one and one- half times his regular rate of pay ("overtime") for hours

worked in excess of forty (40) per individual workweek.

                               JURISDICTION AND VENUE

      2.     This Court has jurisdiction of this action under the provisions of the

FLSA pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. § 1331. This Court has

supplemental jurisdiction over the state law claim pursuant to 28 U.S.C. § 1367.
      Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 2 of 10 PageID #:2




        3.      The unlawful employment practices described herein were committed within

the State of Illinois, at Defendants' facility located in Chicago, Cook County, Illinois.

Accordingly, venue in the Northern District of Illinois is proper pursuant to 28 U.S.C. §

1391(b).

                                           PARTIES

        4.      Defendant S & S Freight Logistics, Corp. (“S & S”) is an Illinois corporation

that provides logistics services. Its principal place of business is located at 3801 W. 44th

Street, Chicago, Illinois.

        5.      Defendant Senad Bosnic ("Bosnic”) is the Secretary and co-owner of S & S.

Throughout the statutory period, Defendant Bosnic had the authority to, and did, hire and

fire employees of S & S; direct and supervise the work of S & S employees; sign on S & S

checking accounts; and make or participate in decisions regarding employee compensation.

        6.      Defendant Sanel Hodzic ("Hodzic") is the President and co-owner of S & S.

Throughout the statutory period, Defendant Hodzic had the authority to, and did, hire and

fire employees of S & S; direct and supervise the work of S & S employees; sign on the S &

S checking accounts; and make or participate in decisions regarding employee

compensation.

        7.      Plaintiff, Marko Djuric ("Djuric"), resides in Chicago, Illinois and was

formerly employed by Defendants during the period of July 24, 2017, through June 18,

2021.

        8.      Throughout the statutory period, Plaintiff was an "employee" of Defendants
        Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 3 of 10 PageID #:3




S & S, Bosnic and Hodzic as defined by the FLSA.

         9.     Throughout the statutory period, Plaintiff was an "employee" of Defendants

S & S, Bosnic and Hodzic as defined by the IMWL.

         10.    Throughout the course of his employment, Plaintiff was not exempt from the

maximum hours provisions of the FLSA, 29 U.S.C. §207.

        11.     Throughout the course of his employment, Plaintiff was not exempt from the

maximum hours provisions of the IMWL, 820 ILCS 105/4a.

                               FACTUAL ALLEGATIONS

         12.    Defendants S & S, Boznic and Hodzic employed Djuric to perform dispatch,

scheduling, and lead generation during the statutory period of July 26, 2018 through June 18,

2021.

         13.    Djuric worked at the S & S facility in Chicago, Illinois.


         14.    As a dispatcher, Djuric was primarily responsible for dispatching, scheduling and

coordinating pick-ups and deliveries, answering and initiating phone calls, interfacing with S &

S’s trucking vendors, and marketing services and securing leads on behalf of S & S.

         15.    From July 26, 2018 through June 18, 2021, Djuric was paid a weekly salary

of $1,500 which is equivalent to an hourly rate of $37.50 per hour.

         16.    Defendants did not track Djuric’s hours worked each week. However,

Defendants required Djuric to be present in the office for a minimum of 10 hours each day

for calendar years 2018, 2019 and 2020 and a minimum of 9 hours each day for calendar

year 2021.

         17.    In addition to time spend in the office, Djuric was required to carry a cell phone
      Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 4 of 10 PageID #:4




and answer calls and emails after business hours, often starting as early as 3:00 a.m. and ending

as late as 10:00 p.m.

       18.      From July 26, 2018 through the end of his employment, Djuric regularly and

frequently worked more than forty (40) hours per individual workweek.

       19.      Throughout the statutory period, Plaintiff typically worked an average of

57.5 hours per workweek.

       20.      Plaintiff was entitled to be compensated at an overtime rate for all hours

worked in excess of forty (40) per week.

       21.      Defendants did not compensate Plaintiff at the overtime rate of pay equal to

one and one-half times his regular rate of $37.50 per hour for all time worked in excess of

forty (40) hours in individual workweeks.

       22.      From July 26, 2018 through June 18, 2021, Djuric was issued one paycheck

per pay week. Throughout this period, Defendants paid Djuric the same $1,500 weekly

salary regardless of how many hours he worked in excess of 40 hours per individual

workweek.

       23.       From July 26, 2018, through June 18, 2021, Defendants classified Djuric as

an alleged Independent Contractor and did not withhold payroll taxes from his paycheck.

       24.       Throughout the statutory period, Djuric was improperly classified as an

independent contractor.

       25.       Based on Djuric’s job duties and responsibilities, and the control exercised by

S & S over Djuric’s job duties, Djuric should have properly been classified as a W-2 employee.

       26.      Amongst other things, S & S required Djuric to perform services for S & S on S
      Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 5 of 10 PageID #:5




& S’s premises on a set schedule, gave Djuric a uniform to wear, provided Djuric with

equipment including a computer terminal and internet connectivity which were needed to

perform his job duties, required that Djuric seek permission in advance to take time off, and paid

Djuric an annual allotment of vacation days.

       27.        Djuric is currently, and was at all times during the statutory period, a co-owner

of a trucking company by the name of MDTV.

       28.        MDTV was a vendor to S & S in that MDTV leased trucks to S & S for which S

& S paid a monthly fee.

       29.        Defendant Bosnic required that Djuric not perform any work on behalf of

MDTV during S & S business hours but rather devote his full time and attention to the business

needs of S & S.

       30.        Up until September 2020, S & S paid a $1,500 weekly check to Djuric for his

work performed on behalf of S & S, and paid a separate check to MDTV for the leasing fees for

S & S’s use of MDTV’s trucks.

       31.        After September 2020, S & S began combining the money it paid to Djuric for

work performed on behalf of S & S with the money it paid to MDTV for MDTV’s leasing

services by issuing a combined check.

       32.        Despite combining the paycheck for Djuric’s wages with the leasing fees for

MDTV’s trucking services, at no time during the statutory period did Defendants pay Djuric

his overtime rate of pay for the hours he worked in excess of 40 hours per individual

workweek.

       33.        Defendants failed to compensate Plaintiff at an overtime rate of pay for all
       Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 6 of 10 PageID #:6




time worked in excess of forty (40) hours in any individual workweek.

       34.      Defendants were aware of their obligation to pay employees overtime and

intentionally chose not to pay Plaintiff accordingly.

        35.     Defendants acted in bad faith in failing to properly compensate Plaintiff for

the work he performed.

               COUNT I - FAIR LABOR STANDARDS ACT- OVERTIME

        36.     Plaintiff restates and incorporates Paragraphs 1 through 35 as though fully

set forth herein.

        37.     At all times relevant within the statutory period, S & S has been an

"employer" as defined in the FLSA. 29 U.S.C. § 203, et seq.

        38.         At all times relevant within the statutory period, Defendant Bosnic has been

an "employer" as defined in the FLSA. 29 U.S.C. § 203, et seq.

        39.         At all times relevant within the statutory period, Defendant Hodzic has been

an "employer" as defined in the FLSA. 29 U.S.C. § 203, et seq.

       40.          At all times relevant within the statutory period, Plaintiff Djuric was

employed by S & S as an "employee" within the meaning of the FLSA. 29 U.S.C. § 203, et

seq.

       41.          At all times relevant within the statutory period, Plaintiff was employed by

Defendant Bosnic as an "employee" within the meaning of the FLSA. 29 U.S.C. § 203, et

seq.

       42.          At all times relevant within the statutory period, Plaintiff was employed by

Defendant Hodzic as an "employee" within the meaning of the FLSA. 29 U.S.C. § 203, et
        Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 7 of 10 PageID #:7




seq.

            43.       This Count arises from Defendants' violations of the FLSA, 29 U.S.C. § 201,

et seq., for their failure to pay Plaintiff at the overtime rate for all hours worked in excess of

forty (40) per workweek.


            44.       Plaintiff was entitled to be paid at the overtime rate for all hours worked in

excess of forty (40) per workweek.

            45.       Defendants failed to pay Plaintiffs at the overtime rate for all hours worked

over forty (40) in a workweek.

            46.       Defendants' failure to pay compensation to Plaintiffs at the applicable

overtime rate for hours worked in excess of forty (40) hours per workweek is a violation of

the FLSA.

            47.       Defendants knew their obligations under the FLSA, but deliberately or

recklessly chose not to heed them, as demonstrated by their compensation policy and

methods of payment utilized to combine the payment to Plaintiff for his hours worked on

behalf of S & S with the lease payments made to his company MDTV. Thus, Defendants'

failure to pay overtime wages is a willful violation of the FLSA.

            WHEREFORE, Plaintiff, Marko Djuric, respectfully requests that this Court enter an

order as follows:

       a)         Awarding judgment for all unpaid back pay, including overtime, equal for the
                  three (3) years preceding the filing of this Complaint, according to the applicable
                  statute of limitations for willful violations of the FLSA;

       b)         Awarding liquidated damages in an amount equal to the amount of unpaid
                  compensation found due pursuant to 29 U.S.C. § 2l 6(b);
        Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 8 of 10 PageID #:8




       c)         Awarding prejudgment interest with respect to the amount of unpaid overtime
                  compensation;

       d)         Awarding reasonable attorneys' fees and costs incurred as a result of Defendants'
                  violation of the Fair Labor Standards Act;

       e)         Entering an injunction precluding Defendants from violating the Fair Labor
                  Standards Act, 29 U.S.C. § 201, et seq.; and

       f)         Awarding such additional relief as the Court may deem just and proper.

                  COUNT II - ILLINOIS MINIMUM WAGE LAW - OVERTIME

            57.      Plaintiff restates and incorporates Paragraphs 1 through 35 as though fully

set forth herein.

            58.      The matters set forth in this Count arise from Defendants' violations of the

IMWL for their failure to pay Plaintiff at the overtime rate for all hours worked in excess of

forty (40) per workweek.

            59.      At all times relevant within the statutory period, S & S has been an

"employer" as defined in the IMWL. 820 ILCS 105/3(c).

            60.       At all times relevant within the statutory period, Defendant Bosnic has been

an "employer" as defined in the IMWL. 820 ILCS 105/3(c).

            61.       At all times relevant within the statutory period, Defendant Hodzic has been

an "employer" as defined in the IMWL. 820 ILCS 105/3(c).

            62.       At all times relevant within the statutory period, Plaintiff was employed by

Defendant S & S as an "employee" within the meaning of the IMWL. 820 ILCS 105/1, et

seq.

            63.       At all times relevant within the statutory period, Plaintiff was employed by

Defendant Bosnic as an "employee" within the meaning of the IMWL. 820 ILCS 105/1, et
        Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 9 of 10 PageID #:9




seq.

         64.     At all times relevant within the statutory period, Plaintiff was employed by

Hodzic as an "employee" within the meaning of the IMWL. 820 ILCS 105/1, et seq.

        65.      Pursuant to the IMWL, for all weeks during which Plaintiff worked in

excess of forty (40) hours, he was entitled to be compensated at the overtime rate.

        66.      Plaintiff regularly worked in excess of forty (40) hours per workweek.


         67.     Defendants violated the IMWL by failing to compensate Plaintiff at the

overtime rate for all hours worked in excess of forty (40) hours per workweek.

        68.      Pursuant to 820 ILCS 105/12(a), Plaintiff is entitled to recover unpaid wages

earned in the three (3) years prior to the filing of this Complaint, plus statutory damages in

the amount of treble the underpayment of wages plus interest at a rate of five percent (5%)

per month of the amount of underpayments, plus attorney’s fees.



WHEREFORE, Plaintiff, Marko Djuric, respectfully requests that this Court enter an order as

follows:

   a)          Awarding judgment in the amount of all unpaid back pay owed to Plaintiff
               pursuant to the IMWL;

   b)          Awarding prejudgment interest on the back pay in accordance with 815 ILCS
               205/2;

   c)          Awarding statutory damages pursuant to the formula set forth in 820 ILCS
               105/12(a);

   d)          Awarding reasonable attorneys' fees and costs incurred in filing this action; and

   e)          Ordering such other and further relief as this Court deems appropriate and just.
    Case: 1:21-cv-03945 Document #: 1 Filed: 07/26/21 Page 10 of 10 PageID #:10




         RESPECTFULLY SUBMITTED,


         Cotler Law LLC

         By:____________________________



Cotler Law LLC
Attorneys for Plaintiff Marko Djuric
5 Revere Drive Suite 200
Northbrook, Illinois 60062
Phone: (847) 498-6040
Attorney No. 6201178
